Shulman, Judge.
This court having entered on March 8, 1979, a judgment in the above-styled case, 149 Ga. App. 444 (254 SE2d 450), reversing the judgment of the trial court; and *211the judgment of this court having been reversed on certiorari by the Supreme Court in State Medical Ed. v. Williams, 244 Ga. 401 (1979), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court. Insofar as Division 2 of the judgment rendered by this court was unaffected by the Supreme Court’s decision, we affirm that holding.
Decided November 7, 1979.
Richard E. Thomasson, for appellant.
J. Michael Lamberth, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.